Exhibit 10-1 Third Amendment To Amended and Restated Revolving Credit and Term Loan Agreement (Term Loan Extension) This THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Amendment”) is entered into as of December , 2009, by and among:Centerline Holding Company and Centerline Capital Group Inc. (collectively, the “Borrowers”); those Persons listed as Guarantors on Schedule 1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”); Bank of America, N.A., as the Administrative Agent (the “Administrative Agent”) and, pursuant to Section 23.1 of the Loan Agreement (as defined below), those Lenders constituting the Required Lenders and, pursuant to Section 23.1.1(c) of the Loan Agreement, each of the Term Loan Lenders, each as set forth on a counterpart signature page hereto, substantially in the form of Schedule 2 hereto (collectively, with the Required Lenders, the “Consenting Lenders”). RECITALS Reference is made to the following facts that constitute the background of this Amendment: A.The parties hereto, among others, have entered into that certain Amended and
